Citation Nr: 0923082	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-38 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury (claimed as a left side of the body condition).

2.  Entitlement to an initial rating higher than 10 percent 
for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to 
January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a seizure disorder, effective May 21, 2003, and denied 
service connection for the residuals of a head injury.  In 
March 2009, the Veteran testified before the Board in a 
hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran contends that he sustained a traumatic brain 
injury in service as a result of a fall from a tank.  His 
service records demonstrate that in July 1988 he was treated 
for a head injury, with laceration, after falling off a tank.  
Eleven days after the accident, he reported to sick call with 
complaints of headaches, numbness, and tingling on the left 
side of his head.  A CT scan, EEG, and X-ray examination of 
the head were normal.  Neurological evaluation resulted in an 
assessment of peripheral nerve injury secondary to either the 
laceration or compression from swelling.  

Following service, the Veteran has continued to complain of 
headaches, a decreased level of consciousness, hemiparesis, 
loss of consciousness, respiratory depression, decerebrate 
posturing, drainage of noncompressible fluid from the nose or 
ear, loss of facial nerve function, fluctuating drowsiness or 
confusion, fatigue, difficulty concentrating, depression, 
anxiety, vision loss or altered vision, behavioral changes, 
emotional lability, sleep disturbances, seizures, spastic 
motor impairment, ataxia, impaired attention, impaired 
memory, dizziness, a slow breathing rate, with an increase in 
blood pressure, confusion, difficulty speaking and slurred 
speech, body numbness or tingling, loss of bowel and bladder 
control, a delayed reaction time, weakness and poor 
coordination, numbness and tingling, nausea, a bad taste in 
his mouth, and loss of eye movement.  He attributes those 
symptoms to the head injury sustained in service.  He has 
described greater impairment on the left side of his body 
than on the right.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Veteran was afforded an 
examination with respect to this claim in August 2003.

However, VA regulations regarding the handling of traumatic 
brain injury claims were revised in September 2008.  38 CFR § 
4.124a; 73 Fed. Reg. 54693-54708 (Sept. 23, 2008).  In 
October 2008 VA also revised the traumatic brain injury 
examination guidelines.

In light of the revised regulations and because the Veteran 
is not competent to relate his symptoms to a traumatic brain 
injury sustained in service, and it remains unclear to the 
Board whether the Veteran did in fact sustain such an injury 
in service, the Board finds that a VA examination is 
necessary in order to fairly decide the Veteran's claim.  38 
C.F.R. § 3.327; Fast Letter 08-34; Fast Letter 08-36; 
Training Letter 09-01; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Next, with respect to the Veteran's claim of entitlement to 
an increased initial rating for his seizure disorder, the 
Board concludes that a remand for an examination is 
necessary.  In March 2009 testimony before the Board, the 
Veteran stated that his seizure disorder had worsened since 
the time of the last examination, such that he was 
experiencing increased frequency of seizures, as many as two 
to three times per week.    

The Veteran was last afforded an examination in March 2004.  
Because his seizure disorder appears to have worsened since 
the time of the last examination, and it is unclear to the 
Board whether the seizures the Veteran is experiencing may be 
classified as major or minor in nature, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his service-connected 
disability.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).

Lastly, the record reflects that the Veteran has received 
treatment for his seizure disorder since September 2008, the 
date of the most recent VA treatment records of record.  As 
records dated after September 2008 have not been associated 
with the claims file, such records should be obtained on 
remand.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA 
outpatient clinic in Hammond, 
Louisiana, dated from September 2008 to 
the present.  If the records have been 
retired to a storage facility, obtain 
the records from the appropriate 
storage facility.

2.  Schedule the Veteran for a TBI 
examination for the purpose of 
ascertaining whether he has any current 
residuals of a traumatic brain injury 
sustained in service.  The claims file 
must be reviewed by the examiner and 
the report should note that review.  
The current Compensation and Pension 
Examination TBI Examination Guidelines 
must be followed.  All indicated tests 
must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to identify all 
residual symptoms (including all 
subjective complaints) that are 
determined to be related to the July 
1998 in-service head injury.  The 
examiner should also opine as to 
whether it is at least as likely as not 
(a probability of 50 percent or 
greater) that the claimed impairment, 
including, but not limited to, 
headaches, anxiety, impairment of 
memory, attention, and mental 
processing, and physical impairment, 
particularly on the left side of the 
body, are related to the head injury in 
service.  The examiner's attention is 
directed to the service treatment 
records, post-service medical records, 
the Veteran's arguments in the 
substantive appeal, and the fact that 
the Veteran is service-connected for a 
seizure disorder.  The examiner should 
reconcile the opinion with the March 
2009 opinion provided by the Veteran's 
representative, a licensed Registered 
Nurse.  A complete rationale for all 
conclusions must be included in the 
report provided. 

3.  Schedule the Veteran for an 
examination to determine the current 
nature and severity of his seizure 
disorder.  The examiner must review the 
Veteran's claims file and note that 
review in the report of examination.  
Any opinion provided should be must by 
a full rationale, with citation to 
relevant medical findings.  The 
examiner should specifically describe 
the frequency of the Veteran's seizures 
throughout the appeal period, and 
classify those seizures as either major 
or minor (state the frequency of each 
type).  

4.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

